Exhibit 10.40:

 

AMENDMENT NO. 1 TO THE

HUDSON TECHNOLOGIEs, Inc. 2008 Stock Incentive Plan

 

 

THIS AMENDMENT NO. 1 TO THE HUDSON TECHNOLOGIES, Inc. 2008 Stock Incentive Plan
has been adopted by the Board of Directors (the “Board”) of Hudson Technologies,
Inc., a New York corporation (the “Company”), on October 22, 2013, to be
effective as of such date.

 

WHEREAS, the Company’s 2008 Stock Incentive Plan (the “Plan”) was adopted by the
Board in 2008;

 

WHEREAS, pursuant to Section 20 of the Plan, the Board has approved the
amendment set forth below.

 

NOW, THEREFORE, the Plan is hereby amended, effective as of the date hereof, as
follows:

 

 

1.Amendment. The Plan is hereby amended by the addition of the following Section
2(d):

 

“(d) The Committee, in its discretion, may delegate to one or more officers of
the Company all or part of the Committee’s authority and duties with respect to
grants and awards (i) to individuals who are not subject to the reporting and
other provisions of Section 16 of the Exchange Act, and (ii) that are not
intended to qualify as “performance-based compensation” for purposes of Code
Section 162(m). The Committee may revoke or amend the terms of a delegation at
any time but such action shall not invalidate any prior actions of the
Committee’s delegate or delegates that were consistent with the terms of the
Plan.”

 

2.No Other Changes. Except as set forth herein, all other terms and provisions
of the Plan remain in full force and effect.

 



 

